DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27 and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first conductive material portion and the second conductive material portion as mentioned and claimed in claim 12, line 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-4, applicant claims that “the cutting head being a cutting tool for cutting an object or a holder for retaining the cutting tool, wherein a conduction path for measuring a change in a member of the cutting tool or the holder is formed directly or indirectly in the entirety or a portion of the member”. Note the examiner-emphasized (via italicization) of the repeated instances of the word “or”. 
While it is indeed the applicant’s prerogative to utilize whatever language is deemed suitable, the continued use of “or” in multiple dependencies as seen above makes it unclear as to exact metes and bounds of the claim – especially towards the end of the claim. Is the cutting tool or the holder formed directly or indirectly in the entirety or a portion of the member? Is the conduction path formed on the entirety of the member? Or a portion of the member? The applicant should positively claim these limitations so as to clarify the metes and bounds of the claim. 
or the holder is formed directly or indirectly in the entirety or a portion of the member”. Specifically, the conduction path can be formed either directly or indirectly, not both at the same time. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 14, 15, 18, 19, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schinazi (U.S. Patent No. 5,573,335). 
Regarding claim 1, Schinazi discloses (Figures 1-3, 7a, 7b, and 10) a cutting head (72)(see Figures 10, 7a, and 7b) of a conduction path portion (33, 60, 30)(Column 6, lines 58-60 and Column 8, lines 40-45)(Figures 3a, 3b, 7a, 7b, and 10), the cutting head (72) being a cutting tool (64, 72) for cutting an object (Column 11, lines 60-67)(see Figure 10), wherein a conduction path (48) for measuring a change (measures the change in temperature, see Column 9, lines 15-33) in a member (72) of the cutting tool (64, 72) is formed directly or in a portion of the member (72)(see Figures 7a and 7b). 
Regarding claim 5, Schinazi discloses that the aforementioned conduction path (48) is formed to reciprocate along a predetermined direction (see Figures 7a-7b).  
Regarding claim 6, note that the limitation “wherein a plurality of conduction paths is formed independently” is a product-by-process limitation.  Product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the 
That said, Schinazi discloses that, as seen in Figures 7a and 7b, a plurality of conduction paths (48) that “may be selectively deposited in strips by masking” (Column 8, lines 54-55) and thus the plurality of conduction paths is formed independently. 
Regarding claim 7, Schinazi discloses (see annotated Figure 7b below) a first conduction path (a first part of the L-shape 48) in a first direction (J) and a second conduction path (a second part of the L-shape 48) formed to reciprocate in a second direction (S) perpendicular to the first direction (J). 

    PNG
    media_image1.png
    606
    633
    media_image1.png
    Greyscale

Regarding claim 9, Schinazi discloses that the aforementioned plurality of conduction paths (48) is indeed formed in a shape of matrices (see Figure 7b to see these matrices).
Regarding claim 14, Schinazi discloses wherein a plurality of conduction paths (48) is stacked (see Figures 3a and 3b to see this stacked formation).
Regarding claim 15, Schinazi discloses wherein the conduction path (48) comprises: 
a planar resistance wiring (48) formed in a shape of a plane (see Figure 7b), and at least one pair of electrodes (32, 33)(Column 6, lines 58-60) connected to the planar resistance wiring (48)(see Figure 10).
Regarding claim 18, Schinazi discloses wherein the conduction path (48) is formed in an axial direction of a surface (compare Figures 7b and 10). 
Regarding claim 19, Schinazi’s cutting tool (64, 72) will be inherently formed of metal (Figure 10) wherein the conduction path (48) is formed through an electrically insulating layer (46)(Column 8, lines 50-55) on a surface of the cutting tool (64, 72)(see Figure 3b) .
Regarding claim 24, Schinazi discloses that the conduction path (48) is indeed formed on a surface (44, 46) of the cutting tool (64, 72)(see Figures 3b and 7b).  
Regarding claim 25, Schinazi discloses another embodiment (Figure 8) wherein the conduction path (48) is indeed formed on a circumferential surface of the cutting tool (20)(see Figure 8). 
Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005014137 A, hereinafter JP ‘137.
Applicant is hereby requested to make note of the enclosed English translation of JP ‘137, which will be referenced throughout. 
Regarding claim 1, JP ‘137 discloses (Figures 1-6) a cutting head (10) of a conduction path portion (9), 

Regarding claim 2, JP ‘137 discloses (Figures 1-6) wherein the member (7) includes a recess (7a) in which the conduction path (9) is formed (Figure 2)(Abstract). 
Regarding claim 10, JP ‘137 discloses (Figures 1-6) wherein the conduction path (9) is configured to include at least two conductive portions (9a, 9b) with different electric resistance values (Page 3, lines 18-20).
Regarding claim 12, JP ‘137 discloses (Figures 1-6) wherein the conduction path (9) is configured to include a first conductive material portion and a second conductive material portion formed of different materials (Page 3, lines 25-27, discusses different coating materials for each of 9a and 9b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schinazi (U.S. Patent No. 5,573,335) in view of Neubauer et al. (U.S. Pub. No. 2007/0213692 A1). 
Regarding claim 20, Schinazi as mentioned above discloses most of the elements of the cutting head (72) including a conduction path (48). However, the electric connection between the conduction path (48) to a near field communication (NFC) tag is not disclosed.

Given Neubauer’s teaching, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Schinazi’s cutting head (72) such that its aforementioned conduction path (48) is electrically connected to a near field communication (NFC) tag as taught by Neubauer. Doing so will ensure the communication of tool data to the operator so as to allow for necessary replacement and monitoring of tool conditions thereby enhancing machining effectiveness. 
Regarding claim 22, Schinazi as mentioned above discloses that the conduction path is deformed together with the cutting tool (64, 72) to output a change in a temperature of the cutting tool (64, 72)(Column 9, lines 15-33). 
Neubauer discloses (Figure 1) a cutting head (9) with a sensor (6) and a transponder (7) that communicates tool data and information to a near field communication (NFC) tag (8)([0024]). This tool data and information may include “[measuring] a rotation of the shaft 20 and the attendant stresses” ([0028]). 
It is considered to have been obvious to have provided Schinazi’s cutting head (72) with relaying/outputting a change in a stress of the cutting tool as shown by Neubauer as this is a simple substitution of one known element for another in order to obtain a predictable result of monitoring for tool stress instead of tool temperature. This will in turn allow the operator to monitor tool stress on the cutting tool thereby enhancing machining modularity and effectiveness. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        1/11/21

/Alan Snyder/Primary Examiner, Art Unit 3722